Exhibit 10.1

EARNEST MONEY CONTRACT—COMMERCIAL IMPROVED PROPERTY

(OFFICE CONDOMINIUMS)

 

1. PARTIES: This Earnest Money Contract—Commercial Improved Property (Office
Condominiums) (this “Contract”) is entered into between HEALTHTRONICS, INC., a
Georgia corporation (“Seller”), and HPI ACQUISITION COMPANY, LLC, a Texas
limited liability company, or Assigns (“Purchaser”).

In consideration of the mutual covenants set forth herein, Purchaser and Seller
hereby agree as follows:

 

2. SALE AND PURCHASE: Seller shall sell and Purchaser shall purchase, for the
Purchase Price stated below and subject to the terms and conditions set forth in
this Contract, the following property:

 

  A. Condominium Unit Nos. 201 and 202, Building B and Unit Nos., 100, 200 and
300, Building C, together with an undivided interest in the general common
elements and any limited common elements appurtenant thereto (the “Units”) out
of the Capital View Center Condominiums (the “Project”) located at 1301 Capital
of Texas Highway South, Austin, Texas, a condominium regime (the “Regime”)
established pursuant to a Declaration of Condominium recorded in Volume 8374,
Page 161 of in the Condominium Records of Travis County, Texas (the
“Declaration”) and the plats and plans which are attached to the Declaration,
situated on a tract of land situated in Austin, Travis County, Texas, legally
described on Exhibit “A” attached hereto and incorporated herein by reference
for all purposes, together with all privileges and appurtenances pertaining
thereto which are owned by Seller, including all of Seller’s proportionate
right, title and interest in and to all easements, rights-of-way or other
interests in, on or to any land, alley, highway or street in, on, across,
abutting or adjoining such land, including, without limitation, all of Seller’s
right, title and interest in and to all awards, if any, made or to be made, or
payments made or to be made in lieu thereof, and in and to any unpaid awards, if
any, for damage thereto by reason of a change of grade of any such highway or
street (collectively, the “Real Property”);

 

  B. Seller’s proportionate share of any buildings, structures, improvements and
all property of every kind and character and description located on, attached
to, or used in connection with the Real Property (including, but not limited to,
compressors, engines, elevators and escalators), and the electrical, heating,
ventilating, air conditioning, plumbing, fire control, and security systems and
appurtenances thereto (but excluding all personal property and fixtures, if any,
owned by tenants) (collectively, the “Improvements”);

 

1



--------------------------------------------------------------------------------

  C. All of Seller’s right, title and interest in and to (i) all personal
property located on the Real Property and the Improvements, including all
carpets, window treatments, blinds, drapes, appliances, furniture and other
furnishings, keys and locks, maintenance equipment and tools and all other
machinery, equipment, fixtures and other personal property of every kind and
character, including but not limited to light fixtures, sheetrock, doors, and
any other building materials located on the Real Property and intended to be
installed for tenant finish out, and all accessories and additions thereto, and
(ii) all plans and specifications, site plans, surveys, soil and substrata
studies, architectural drawings, engineering plans and studies, floor plans,
landscape plans and other plans or studies of any kind which relate to the Real
Property or the Improvements, (iii) all building permits, certificates of
occupancy, utility commitments, licenses or permits and other property or rights
relating to the operation, ownership, construction, repair or maintenance of the
Improvements (but not including ongoing maintenance contracts or other Operating
Agreements (hereinafter defined) unless the same are assumed by Purchaser
pursuant to the terms hereof) (the “Personal Property”);

 

  D. All of Seller’s right, title and interest in and to all intangible property
used in connection with the Real Property, the Personal Property and the
Improvements (excluding Seller’s insurance policies), including but not limited
to any name or street address associated therewith, leases, contract rights,
permits, entitlements, licenses, credits, offsets, development rights, utility
rights, warranties and guaranties relating to the Real Property or the Personal
Property and the Improvements and other agreements (the “Intangible Property”);

 

  E. All of Seller’s other rights, titles, interest, privileges, claims, causes
of action and appurtenances in any way related to, or used in connection with,
the ownership or operation of the Real Property, the Personal Property, the
Intangible Property, and the Improvements.

 

  F. All of Seller’s right, title and interest in and to that certain Lease
Agreement by and between Seller, as landlord, and American Physicians Service
Group, Inc., dated effective January 1, 2007 (the “APS Lease”). Seller and
Purchaser acknowledge and agree that the APS Lease will be assigned from Seller
to Purchaser as part of the Property at Closing and that the APS Lease will be a
Permitted Exception.

All of the foregoing above described in items A through F are collectively
referred to as the “Property”.

 

2



--------------------------------------------------------------------------------

PURCHASER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN NOTIFIED OF, AND PROVIDED
WITH TRUE, COMPLETE AND CORRECT COPIES OF, THE EXISTENCE OF THE DECLARATION, THE
ARTICLES OF INCORPORATION OF THE CONDOMINIUM ASSOCIATION (OR THE CERTIFICATE OF
FORMATION, AS APPLICABLE), THE BYLAWS, AND ANY RULES OR REGULATIONS PERTAINING
TO THE CONDOMINIUM (COLLECTIVELY, THE “CONDOMINIUM DOCUMENTS”), AND PURCHASER
FURTHER ACKNOWLEDGES, ACCEPTS, AND AGREES THAT THE PROPERTY IS SUBJECT TO SAID
CONDOMINIUM DOCUMENTS.

 

3. CONTRACT PURCHASE PRICE: The Purchase Price (herein so called) for the
Property shall be SIX MILLION EIGHT HUNDRED THOUSAND AND NO/100 ($6,800,000.00),
payable in cash or immediately available funds at Closing. At any time prior to
the Closing, Purchaser may allocate portions of the Purchase Price among the
Units for purposes of the Title Policy to be provided by Seller and/or for
reasons of Purchaser’s financing of the Purchase Price. Seller hereby agrees to
execute an amendment to this Contract allocating the purchase price among the
Units promptly after a request by Purchaser.

 

4. EARNEST MONEY: Within three (3) business days after the Effective Date
(hereinafter defined) of this Contract, Purchaser shall deliver to Texas
American Title Company, Attn: Hill Stroup, 811 Barton Springs Rd., Suite 111,
Austin, Texas 78704 (the “Title Company”), as escrow agent, the sum of FIFTY
THOUSAND AND NO/100 DOLLARS ($50,000.00) as earnest money (the “Earnest Money”).
The Earnest Money shall be held by the Title Company in an interest bearing
account insured by the FDIC. All interest earned on the Earnest Money shall
become a part of the Earnest Money to be disbursed with the Earnest Money in
accordance with the terms of this Contract.

 

5. ESCROW: The Earnest Money is deposited with the Title Company with the
understanding that the Title Company (i) is not a party to this Contract and
does not assume or have any liability for performance or non-performance of any
signatory and (ii) is not liable for any losses of escrow funds caused by the
failure of any banking institution in which such funds have been deposited.
Purchaser and Seller hereby each indemnify, save harmless and agree to defend
the Title Company from and against any claim, demand, costs or damages
(including reasonable attorneys’ fees) incurred by the Title Company and arising
from or with respect to the Title Company’s complying with the provisions of
this Contract. At the Closing, the Earnest Money shall be applied first to any
cash down payment required, then to Purchaser’s closing costs, and any excess
shall be refunded to Purchaser.

 

6.

PROPERTY SURVEY: Within ten (10) days after the Effective Date of this Contract,
Seller shall deliver to Purchaser the most recent as-built survey of the
Property in Seller’s possession (the “Existing Survey”), if any. Purchaser, at
Purchaser’s sole cost

 

3



--------------------------------------------------------------------------------

 

and expense, will have the right to obtain an update of the Existing Survey or a
new survey (in either case, the “Survey”) which shall comply with the following
requirements. The Survey shall include: (i) the actual dimensions of, and area
within, the Property; (ii) the location of any encroachments, overlaps, roadways
or waterways; (iii) the outside boundary lines of all Improvements; (iv) all
easements, set-back lines, and other matters referred to on the Title Commitment
(hereinafter defined) by volume and page reference; (v) the surveyor’s
registered number and seal, the date of the Survey, and a certificate acceptable
to Purchaser, the Title Company and Purchaser’s Lender, and otherwise reasonably
satisfactory to Purchaser and the Title Company; (vi) a statement that there is
access to and from the Property from a publicly dedicated street or road with
such access being clearly depicted on the Survey; (vii) information sufficient
to cause the Title Company to delete (except for “shortages in area”) the
printed exception for “discrepancies, conflicts or shortages in area or boundary
lines, or encroachments, or any overlapping of improvements” in the owner’s
Title Policy to be issued to Purchaser at Closing; and (viii) identification of
any area within the Property that has been designated by the Federal Emergency
Management Administration, the Army Corps of Engineers, or any other
governmental agency or body as being within a flood zone, flood prone area, 100
year flood plain or otherwise subject to special flooding hazards. The Survey
shall otherwise comply in all respects with a Category 1A, Condition II survey
according to the latest standards promulgated by the Texas Association of
Professional Surveyors and the certification shall specifically so state.

 

7. TITLE COMMITMENT: Within ten (10) days after the Effective Date of this
Contract, Seller shall cause to be delivered to Purchaser a commitment for title
insurance issued by the Title Company together with legible copies of all
recorded instruments affecting the Property and recited as exceptions in the
commitment (collectively the “Title Commitment”). Also within said ten (10) day
period, Seller shall furnish to Purchaser a written report of searches made of
the Uniform Commercial Code (“U.C.C.”) records kept by the County Clerk of
Travis County, Texas and the Texas Secretary of State setting out all financing
statements filed against Seller and pertaining to the Property, up to the
Effective Date hereof, together with true and complete copies of said financing
statements (the “U.C.C. Search”).

 

8. SUBMISSION ITEMS: Within five (5) days after the Effective Date of this
Contract (the “Submission Items Delivery Deadline”) Seller shall deliver or
cause to be delivered to Purchaser :

 

  A. The following documents related to the Regime (collectively referred to
herein as the “Condominium Documents”):

 

  (1) the Declaration;

 

4



--------------------------------------------------------------------------------

  (2) the Certificate of Formation of Capital View Condominium Center
Association, Inc., a Texas non-profit corporation (the “Association”);

 

  (3) the bylaws of the Association;

 

  (4) the rules and regulations of the Association; and

 

  (5) the Condominium Information Statement as required by Subchapter D of the
Texas Uniform Condominium Act.

 

  B. The items set forth on Exhibit “A-1” attached hereto and incorporated
herein by reference,

 

  C. Information or records in Seller’s actual possession pertaining to the
Property which the Purchaser may reasonably request in writing, but not
including, by way of example and not limitation, Seller’s federal income tax
returns (the Condominium Documents, the items set forth on “Exhibit “A-1” and
the items provided pursuant to this Section 8.C. being referred to collectively
herein as the “Submission Items”)

The Feasibility Period (hereinafter defined) will be automatically extended one
(1) day for every day that elapses after the Submission Items Delivery Deadline
until Seller delivers to Purchaser all of the items listed in subparagraphs A
and B of this Section 8.

 

9.

TITLE AND SURVEY APPROVAL: If Purchaser has an objection to items disclosed in
the Title Commitment, the Survey or the UCC Search, Purchaser shall have ten
(10) days (the “Objection Period”) after receipt of the Title Commitment, the
Survey and the UCC Search, whichever is later received, to make written
objections (the “Objections”) to Seller. If Purchaser makes any Objections,
Seller may, but shall not be obligated to, cure such Objections. Seller will
have a period of ten (10) days after receipt of Purchaser’s Objections
(“Seller’s Cure Period”) within which to either cure Purchaser’s Objections or
to notify Purchaser in writing as to which Objections Seller will cure, if any,
prior to Closing and which Objections Seller will not undertake to cure. Unless
Seller elects to cure all of Purchaser’s Objections, Seller’s Cure Period will
be deemed to be automatically extended until five (5) days after Purchaser’s
receipt of Seller’s written notification as to which of Purchaser’s Objections
Seller will not cure. It is expressly understood and agreed that Seller shall
have no obligation to expend any money or institute any litigation in curing any
of Purchaser’s Objections except for voluntary liens set forth on Schedule C to
the Title Commitment which Seller is obligated to cure and cause to be released
prior to Closing whether or not such liens are included in Purchaser’s
Objections. If the Objections (other than Objections which Seller has agreed in
writing to cure prior to Closing) are not cured or satisfied prior to the end of
Seller’s Cure Period, Purchaser may, (a) terminate this Contract by written
notice delivered to Seller not later than two (2) business days after the
expiration of Seller’s Cure Period, whereupon all of the Earnest

 

5



--------------------------------------------------------------------------------

 

Money shall be refunded to Purchaser, except for $100.00 which shall be paid to
Seller as independent consideration for this Contract, and neither party shall
have any further rights or obligations hereunder (except as specifically herein
provided), or (b) waive the unsatisfied Objections. Seller shall be required to
complete the cure prior to Closing of any Objections which Seller has agreed in
writing to cure. If Purchaser fails to terminate this Contract prior to the
expiration of Seller’s Cure Period as set forth above, Purchaser shall be deemed
to have waived all Objections which have not been cured (other than Objections
which Seller has agreed in writing to cure prior to Closing). Any items to which
Purchaser does not object in writing within the Objection Period or which are
waived, deemed to be waived or approved by Purchaser, together with the standard
printed exceptions contained in the standard form of Texas Owner’s Policy of
Title Insurance, shall be deemed to be “Permitted Exceptions” (herein so
defined). Purchaser, at Purchaser’s option and expense, shall be entitled to any
endorsements and/or modifications to the Title Policy which may be available.

 

10. FEASIBILITY STUDY AND INSPECTION: Purchaser shall have forty five (45) days
from the Effective Date of this Contract, as defined herein (the “Feasibility
Period”), to interview the tenants of the Property and to conduct a physical and
economic inspection and study of the Property and in this regard, Purchaser or
its designated agents may enter upon the Property, during normal business hours,
for purposes of such inspections as may be deemed necessary by Purchaser,
subject, however, to the rights of tenants of the Property. Seller agrees that
Purchaser may conduct engineering, environmental, architectural, mechanical and
other studies and investigations of the Property that Purchaser deems necessary.
Seller shall cooperate with Purchaser to obtain any consent of the Association
necessary for the conduct of Purchaser’s feasibility studies of the Property.
Such tests, studies and investigations may include, without limitation, soil,
subsurface, structure, roof, plumbing, mechanical items and any other items
which are a part of the Property. Purchaser has the right, for any or no reason,
by written notice delivered to Seller on or before the expiration of the
Feasibility Period, to terminate this Contract, in which event this Contract
shall terminate, and neither party shall have any further rights, duties or
obligations hereunder (except as set forth in the next to last sentence of this
Section 10), and the Earnest Money shall be returned to Purchaser. Purchaser
shall promptly restore the Property to its prior condition, if changed due to
any physical inspections or tests performed by Purchaser or at its request. All
inspections and studies shall be at Purchaser’s sole expense. Whether or not the
sale described in this Contract shall close, Purchaser shall indemnify, defend
and hold Seller harmless from and against all claims, actions, damages,
liability, loss, costs, attorney’s fees and expenses related to or arising from
such inspections and studies. The provisions of this Section 10 shall survive
the Closing or any termination or cancellation of this Contract notwithstanding
any contrary provision hereof.

 

6



--------------------------------------------------------------------------------

11. OPERATING AGREEMENTS TO BE ASSUMED: Prior to the expiration of the
Feasibility Period, Purchaser shall inform Seller which Operating Agreements, if
any, pertaining to the Property Purchaser wishes to assume (to the extent any
such agreements are assignable). Any such Operating Agreements which Purchaser
does not elect to assume (or that are not assignable) shall be terminated by
Seller prior to Closing without liability to Purchaser or to the Property.

 

12. RESALE CERTIFICATES: Prior to the expiration of the Feasibility Period,
Seller shall obtain and deliver to Purchaser Condominium Resale Certificates
(the “Resale Certificates”) for each of the Units in a form promulgated by the
Texas Real Estate Commission (or in such other form as may be reasonably
required by any lender of Purchaser) executed by the Association. If the
Association alters the form of such Resale Certificate in any material way, or
if the Resale Certificates reflect any delinquency or nonpayment of assessments
or noncompliance with the Declaration, such change(s) or inconsistenc(y)(ies)
must be approved by Purchaser. Purchaser shall exercise its reasonable,
good-faith efforts to communicate to Seller any objections which Purchaser may
have to the Resale Certificates as promptly as possible after receipt by
Purchaser. If Purchaser objects to any Resale Certificate, Seller will have
until the expiration of the Feasibility Period to cure such objection(s). If
Seller fails to cure such objection(s) prior to the expiration of the
Feasibility Period, Purchaser, as Purchaser’s sole and exclusive remedy, shall
have the right to either terminate this Contract or to waive the objections. If
Purchaser terminates this Contract under this Section 12, all of the Earnest
Money, save and except for the sum of $100.00 which shall be delivered to Seller
as independent consideration for this Contract, shall be delivered to Purchaser.

 

13. CLOSING: The closing of the sale (the “Closing”) shall take place at the
Title Company on or before the date which is thirty (30) days after the
expiration of the Feasibility Period (the “Closing Date”). At the Closing, the
following shall occur, all of which shall be deemed concurrent conditions:

 

  A. Seller, at Seller’s sole cost and expense, shall deliver or cause to be
delivered to Purchaser:

 

  (1) Duly executed and acknowledged Condominium Warranty Deed (the “Deed”), for
each of the Units, in the form attached hereto as Exhibit “B”, conveying good
and indefeasible title in fee simple to the Property, free and clear of any and
all liens, encumbrances, conditions, easements, assessments, reservations and
restrictions, except for those approved by Purchaser in writing, and the
Permitted Exceptions;

 

7



--------------------------------------------------------------------------------

  (2) A duly executed bill of sale (the “Bill of Sale”) in the form attached
hereto as Exhibit “C”, conveying title to all of the Personal Property and the
Intangible Property;

 

  (3) A duly executed assignment and assumption of the Operating Agreements (the
“Assignment of Operating Agreements”) in the form attached hereto as Exhibit
“E”, conveying to Purchaser all of Seller’s rights, titles and interests in and
to any and all Operating Agreements pursuant to Section 11 hereof;

 

  (4) A duly executed assignment of warranties and guaranties (the “Assignment
of Warranties and Guaranties”) in the form of Exhibit “F” attached hereto,
transferring to Purchaser all warranties and guaranties (to the extent
assignable) pertaining to any of the Property;

 

  (5) A commitment for an Owner’s Policy of Title Insurance (the “Title Policy”)
issued by the Title Company covering each of the Units, and collectively in the
full amount of the Purchase Price, dated as of the Closing Date, insuring
Purchaser’s fee simple title to the Units to be good and indefeasible subject
only to those title exceptions approved or waived by Purchaser, the Permitted
Exceptions, and the standard printed exceptions contained in the standard form
of Title Policy then promulgated by the Texas State Board of Insurance.

 

  (6) All original plans, drawings, specifications, architectural documents,
building permits, certificates of occupancy, governmental licenses for
improvements and other items listed in subparagraphs 2 (b) and 2 (c) hereof
pertaining to the Property in the possession of Seller;

 

  (7) The original (to the extent available) of all Operating Agreements (which
are assumed by Purchaser) which Seller or its agents have entered into in
connection with the occupancy or operation of the Property which are being
conveyed to Purchaser.

 

  (8) The Resale Certificates required by Section 12 hereof and the Estoppel
Certificate required by Section 29 hereof;

 

  (9) Ad Valorem tax statements for the Units/Property for the calendar year of
the Closing, if available and if not previously presented;

 

  (10) The affidavit referred to in Section 20.L, duly executed by Seller;

 

  (11) Evidence of its capacity and authority for the Closing of this
transaction;

 

8



--------------------------------------------------------------------------------

  (12) Such other instruments as are customarily executed in Travis County,
Texas to effectuate the conveyance of property similar to the Property, with the
effect that, after Closing, Purchaser will have succeeded to all of the rights,
titles and interests of Seller relating to the Property.

 

  B. Purchaser, at Purchaser’s sole cost and expense, shall execute, deliver or
cause to be delivered to Seller, the following:

 

  (1) Cash or immediately available funds by wire transfer in the amount of the
Purchase Price (subject to adjustments, prorations and credits as elsewhere
provided herein);

 

  (2) Evidence of its capacity and authority for the Closing of this
transaction;

 

  (3) The duly executed Assignment of Operating Agreements, pursuant to which
Purchaser assumes the obligations of Seller under the Operating Agreements after
the Closing Date.

 

  (4) Such other instruments as are customarily executed in Travis County, Texas
to effectuate the conveyance of property similar to the Property, with the
effect that, after Closing, Purchaser will have succeeded to all of the rights,
titles and interests of Seller relating to the Property.

 

  C. Full possession of the Property, subject only to the Permitted Exceptions,
shall be delivered to Purchaser at Closing.

 

  D. At the Closing Seller and Purchaser shall each execute all other necessary
documents to close this transaction.

 

14. REAL ESTATE BROKERS: HPI Corporate Services, LLC (“Broker”) has negotiated
this sale and Seller agrees to pay Broker in Travis County, Texas, on and only
in the event of Closing of this transactions, a real estate brokerage commission
in the amount of three percent (3.0 %) of the Purchase Price to Broker. Seller
and Purchaser represent and warrant to each other that, other than the
commission described in the preceding sentence, no real estate brokerage
commission, finder’s fee or other similar compensation shall be due and owing in
connection with the purchase and sale of the Property. Seller and Purchaser
agree to indemnify and hold one another harmless from any cost or claim of any
agent, broker or person other than the Broker alleging to be acting for the
indemnifying party for fee, commission or other compensation by reason of this
transaction. The indemnity obligations set forth herein shall survive the
Closing or any termination or cancellation of this Contract notwithstanding any
contrary provision hereof.

 

9



--------------------------------------------------------------------------------

15. NOTICES TO PURCHASER AND SELLER:

 

  A. At the time of the execution of this Contract, Broker has advised and
hereby advises Purchaser, by this writing, that Purchaser should be furnished
with or obtain a policy of title insurance or if an abstract covering the
Property is provided in lieu thereof, Purchaser should have said abstract
examined by an attorney of Purchaser’s choice. If a Title Policy is to be
furnished, the Commitment should be promptly reviewed by an attorney of
Purchaser’s choice due to the time limitations on Purchaser’s right to object.

 

  B. If the Property is situated in a utility or other statutorily created
district providing water, sewer, drainage, or flood control facilities and
services, Chapter 49 of the Texas Water Code requires Seller to deliver and
Purchaser to sign, the statutory notice relating to the tax rate, bonded
indebtedness, or standby fee of the district prior to final execution of this
Contract.

 

  C. If the Property abuts the tidally influenced submerged lands of the state,
Section 33.135, Texas Natural Resources Code, requires a notice regarding
coastal area property to be included in the Contract.

 

16. SALE EXPENSES: The following sale expenses shall be paid in cash at or prior
to the Closing:

 

 

A.

SELLER’S EXPENSES: All costs of releasing existing liens and recording the
releases; the cost of the Title Policy (excluding the cost of the survey
deletion and the cost of any endorsements that may be requested by Purchaser);
tax statements;  1/2 of any escrow fee; Seller’s attorney’s fees; and other
expenses stipulated to be paid by Seller under other provisions of this
Contract. Any leasing commissions which are due and payable prior to the
Effective Date hereof for any new leases or renewals or expansions of existing
leases which are executed prior the Effective Date hereof must either be paid by
Seller or credited against the Purchase Price. The provisions of the foregoing
sentence are in addition to the provisions of Section 19A(1), below.

 

 

B.

PURCHASER’S EXPENSES: All expenses incident to any new loan (e.g., loan
procurement fees, preparation of note, deed of trust, and other loan
documentation, recording fees, Mortgagee’s Title Policy, prepayable interest,
credit reports);  1/2 of any escrow fee; the cost of the Survey and any update
thereto; Purchaser’s attorney’s fees; preparation of the Deed, the Bill of Sale,
the Assignment of Operating Agreements, the Assignment of Warranties and
Guaranties and the Tenant Notice Letter; and other expenses stipulated to be
paid by Purchaser under other provisions of this Contract.

 

10



--------------------------------------------------------------------------------

17. PRORATIONS: Assessments (including any charges under any property owner’s
associations and condominium associations, recorded declarations, or the like),
utility charges, current taxes, rents, maintenance fees, Operating Agreements
and other contracts and agreements which Purchaser assumes shall be prorated as
of 12:01 a.m. on the Closing Date with Purchaser being entitled to all income
and liable for all expenses as of the Closing Date. At the Closing, Seller shall
pay to Purchaser in cash the amount of any prepaid rents paid to Seller by
tenants of the Property relating to periods beginning with the Closing Date. If
ad valorem taxes for the year in which the sale is closed are not available on
the Closing Date, proration of taxes shall be made on the basis of taxes
assessed in the previous year, with a subsequent cash adjustment of such
proration to be made between Seller and Purchaser, if necessary, when actual tax
figures are available. All roll-back taxes which are assessed against the
property due to a change in land use or ownership shall be paid by Purchaser.
Any special assessments applicable to the Property for improvements previously
made to benefit the Property shall be paid by Seller. Seller shall pay to
Purchaser at the Closing in cash the amount of any deposits that were paid by
tenants of the Property, and Purchaser shall send tenant notice letters to the
tenants stating that it has received and is responsible for the deposits,
specifying the exact dollar amount of such deposit. No prorations shall be made
in relation to rents delinquent as of the Closing Date, but Purchaser shall make
a good faith attempt (but Purchaser shall not be required to institute any suit)
to collect the same for Seller’s benefit after the Closing and such collections,
if any, shall be applied first to rents accruing after the Closing Date with the
balance being applied to the rents accruing prior to the Closing Date.

 

18. DEFAULT:

 

  A.

PURCHASER DEFAULT: If Purchaser fails or refuses to perform any of its
obligations set forth herein within the time required, which failure or refusal
continues for ten (10) days after notice from Seller and which failure or
refusal is not waived by Seller or cured, for any reason other than the
termination of this Contract pursuant to a right to terminate expressly set
forth herein or Seller’s failure to perform Seller’s obligations hereunder, then
Seller, as Seller’s sole and exclusive remedy, may terminate this Contract by
giving written notice thereof to Purchaser prior to or at the Closing, whereupon
neither Purchaser nor Seller shall have any further rights or obligations to the
other hereunder (other than Purchaser’s obligations to Seller set forth in
Section 10 hereof), and the Title Company shall deliver the Earnest Money (or so
much thereof as has been deposited) to Seller, which shall constitute liquidated
damages hereunder free of any claims by Purchaser or any other person with
respect thereto. It is agreed that the Earnest Money to which Seller may be
entitled hereunder is a reasonable forecast of just compensation for the harm
that would be caused by Purchaser’s breach, that the harm that would be caused
by such breach is one that is impossible or very difficult to ascertain but that
the Earnest

 

11



--------------------------------------------------------------------------------

 

Money is a reasonable estimation thereof, and that the payment of the Earnest
Money upon such breach (other than a breach of Purchaser’s obligations to Seller
set forth in Section 10 hereof) shall constitute full satisfaction of
Purchaser’s obligations hereunder after default by Purchaser.

 

  B. SELLER DEFAULT: If Seller fails or refuses to consummate the sale of the
Property pursuant to this Contract or fails to perform any of Seller’s other
obligations hereunder in the manner and within the time required, which failure
or refusal continues for ten (10) days after notice from Purchaser, and which
failure or refusal is not waived by Purchaser, for any reason other than the
termination of this Contract pursuant to a right to terminate expressly set
forth herein or Purchaser’s failure to perform Purchaser’s obligations
hereunder, then Purchaser, as Purchaser’s sole and exclusive remedy, may either
(i) enforce specific performance of Seller’s obligations hereunder, or
(ii) terminate this Contract by giving written notice thereof to Seller prior to
or at the Closing, in which event the Title Company shall deliver the Earnest
Money to Purchaser, free of any claims by Seller or any other person with
respect thereto, except for $100.00 which shall be delivered to Seller as
independent consideration for this Contract, whereupon neither Seller nor
Purchaser shall have any further rights or obligations to the other hereunder
(other than Purchaser’s obligations to Seller set forth in Section 10 hereof).
If Purchaser terminates this Contract pursuant to any right to do so set forth
herein, and neither party hereto shall have any further rights or obligations
hereunder (other than Purchaser’s obligations to Seller set forth in Section 10
hereof), and the Title Company shall deliver the Earnest Money (or so much
thereof as has been deposited) to Purchaser, free of any claims by Seller or any
other person with respect thereto.

 

19. COVENANTS OF SELLER:

 

  A. From the effective date of this Contract until the Closing Date or earlier
termination of this Contract, Seller shall:

 

  (1) After the Effective Date hereof, not enter into any lease or other
agreement with respect to the occupancy of any portion of the Property, or any
renewals, extensions, modifications or expansions of any lease, without the
prior written consent of Purchaser, which will not be unreasonably withheld or
delayed. All costs (i.e. - leasing commissions and tenant finish costs)
associated with any such new lease or any renewal, extension, modification or
expansion of any existing lease (i.e. - a new lease or renewal, extension,
modification or expansion of any existing lease which has been approved by
Purchaser and is entered into after the date hereof) will be prorated between
Seller and Purchaser based on the percentage of the lease term after the payment
of rent commences which occurs before and after the Closing.

 

12



--------------------------------------------------------------------------------

  (2) Intentionally Deleted.

 

  (3) Maintain the Improvements and Personal Property in as good condition and
state of repair as that existing on the date of this Contract, normal wear and
tear excepted.

 

  (4) Not without the prior written consent of Purchaser enter into any written
or oral service contract, Operating Agreement or other agreement with respect to
the Property that will not be fully performed by Seller on or before the Closing
Date.

 

  (5) Not, without the prior written consent of Purchaser: (i) permit any
structural modifications or additions to the Property; or (ii) sell or permit to
be sold or otherwise dispose of any item or group of items constituting a
portion of the Property.

 

  (6) Advise Purchaser promptly of any litigation, arbitration, administrative
hearing, or legislation before any governmental body or agency of which Seller
is notified concerning or affecting the Property which is instituted or
threatened after the date hereof.

 

  (7) Keep the Property insured against casualty and other loss and damage to
the same extent as insured as of the Effective Date.

 

  (8) Not further encumber or permit the further encumbrance of the Property in
any manner that will not be released on or before the Closing Date.

 

20. REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby represents and
warrants to Purchaser that as of the Effective Date and at Closing to Seller’s
actual current knowledge:

 

  A. Other than Seller and the tenant under the APS Lease, there are no parties
in possession of any portion of the Property as lessees, tenants at sufferance,
or trespassers.

 

  B. Seller has received no actual notice of any pending or threatened
condemnation or similar proceeding or assessment affecting the Property, or any
part thereof, nor is any such proceeding or assessment contemplated by any
governmental authority. Seller has received no notice of any special assessments
from the Association.

 

13



--------------------------------------------------------------------------------

  C. No other action, suit or proceeding is pending or threatened against or
affecting any part of or interest in the Property or Seller’s ability to perform
hereunder, or relating to or arising out of the disposition, ownership or
development of the Property, in or before or by, without limitation, any court,
department, commission, board, bureau, agency or other governmental authority,
and Seller has received no notice (whether oral or written) that any such
proceeding is contemplated.

 

  D. Seller has not received notice of any condition existing with respect to
the Property or the operation of the Property that violates any restrictive
covenant, or any city, county, state or federal regulation, ordinance, or
statute, including the violation of any zoning ordinance or use restriction.

 

  E. Intentionally Deleted.

 

  F. There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws pending
against Seller or the Property.

 

  G. At the Closing, there will be no unpaid bills for labor or materials
furnished to Seller in connection with the Property that would cause a
mechanic’s or materialmen’s lien to be filed on the Property.

 

  H. The individual executing this Contract on behalf of Seller has the power
and authority legally necessary to enter into this Contract and to bind Seller,
to execute and deliver the closing documents and to sell and convey the Property
to Purchaser in accordance with the terms of this Contract;

 

  I. Seller has the power and authority legally necessary to enter into this
Contract, execute and deliver the closing documents and sell and convey the
Property to Purchaser in accordance with the terms of this Contract.

 

  J. There is no right of first refusal, option to purchase, purchase contract
or other prior right of any party to purchase any portion of the Property.

 

  K. All taxes, charges, debts, and other assessments with respect to the
Property have been paid through the year 2007.

 

  L. Seller is not a foreign person in accordance with the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”), or a
United States Real Property Holding Company in accordance with Section 897(c)
(2) of the Code and Seller will furnish to Purchaser at the Closing an affidavit
to such effect in accordance with and in conformity to the requirements of
Section 1445(b) (2) of the Code; the transaction contemplated hereby is not
subject to the withholding requirements of Section 1445 of the Code.

 

14



--------------------------------------------------------------------------------

PURCHASER ACKNOWLEDGES AND AGREES THAT EXCEPT FOR THE WARRANTIES OF SELLER’S
DEED AND THE WARRANTIES AND REPRESENTATIONS SET FORTH IN THE CONTRACT, SELLER
HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO:
(A) THE NATURE, QUALITY OR CONDITION OF SUCH SUBJECT PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED
FROM THE SUBJECT PROPERTY; (C) THE SUITABILITY OF THE SUBJECT PROPERTY FOR ANY
AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT THEREON; (D) THE
COMPLIANCE OF OR BY THE SUBJECT PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY,
INCLUDING, WITHOUT LIMITATION, THE ENDANGERED SPECIES ACT (“ESA”) AND ANY
FEDERAL, STATE, AND/OR LOCAL LAWS AND/OR REGULATIONS DESIGNED TO IMPLEMENT OR
RELATED TO THE ESA; (E) THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF SUCH SUBJECT PROPERTY; OR (F) ANY OTHER MATTER WITH
RESPECT TO THE SUBJECT PROPERTY. WITHOUT LIMITING THE FOREGOING, AND EXCEPT AS
OTHERWISE PROVIDED IN THE CONTRACT, SELLER DOES NOT AND HAS NOT MADE ANY
REPRESENTATION OR WARRANTY REGARDING THE PRESENCE OR ABSENCE OF ANY HAZARDOUS
SUBSTANCES ON, UNDER OR ABOUT SUCH SUBJECT PROPERTY OR THE COMPLIANCE OR
NONCOMPLIANCE OF SUCH SUBJECT PROPERTY WITH ANY LAWS REGARDING HAZARDOUS
SUBSTANCES. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT BEING GIVEN THE
OPPORTUNITY TO INSPECT THE SUBJECT PROPERTY, PURCHASER WILL BE PURCHASING THE
SUBJECT PROPERTY PURSUANT TO ITS INDEPENDENT EXAMINATION, STUDY, INSPECTION AND
KNOWLEDGE OF THE SUBJECT PROPERTY, AND PURCHASER IS RELYING UPON ITS OWN
DETERMINATION OF THE VALUE OF THE SUBJECT PROPERTY AND USES TO WHICH THE SUBJECT
PROPERTY MAY BE PUT, AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY
SELLER, EXCEPT AS EXPRESSLY STATED IN THE CONTRACT. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH
RESPECT TO THE SUBJECT PROPERTY WAS OR WILL BE OBTAINED FROM A VARIETY OF
SOURCES AND THAT SELLER HAS NOT MADE AND WILL NOT BE OBLIGATED TO MAKE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH

 

15



--------------------------------------------------------------------------------

INFORMATION AND SELLER MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR
COMPLETENESS OF SUCH INFORMATION. THE OCCURRENCE OF THE CLOSING SHALL CONSTITUTE
AN ACKNOWLEDGMENT BY PURCHASER THAT THE SUBJECT PROPERTY WAS ACCEPTED WITHOUT
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED (EXCEPT FOR THE WARRANTIES OF
TITLE SET FORTH IN THE DEED OR IN THE CONTRACT, IF ANY), AND OTHERWISE IN AN “AS
IS”, “WHERE IS”, AND “WITH ALL FAULTS” CONDITION BASED SOLELY ON PURCHASER’S OWN
INSPECTION. THE ACKNOWLEDGMENTS AND AGREEMENTS OF PURCHASER SET FORTH IN THIS
PARAGRAPH SHALL SURVIVE THE CLOSING AND SHALL NOT BE MERGED THEREIN. THIS ENTIRE
PARAGRAPH HAS BEEN THE SUBJECT OF NEGOTIATION BETWEEN THE PARTIES TO THIS
CONTRACT, AND THE TERMS CONTAINED IN THIS PARAGRAPH HAVE BEEN BARGAINED FOR AND
ARE A MATERIAL PART OF THE CONSIDERATION FOR THIS CONTRACT. THE DEED, AND ANY
OTHER CONVEYANCING DOCUMENTS, DELIVERED AT THE CLOSING SHALL CONTAIN DISCLAIMER
OF WARRANTY AND “AS IS” LANGUAGE AS SET FORTH ABOVE.

PURCHASER HEREBY KNOWINGLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHTS, BENEFITS AND REMEDIES UNDER THE TEXAS DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT SET FORTH IN SUBCHAPTER E OF CHAPTER 17 OF THE
TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED, AND ANY SUCCESSOR STATUTE, WITH
RESPECT TO ANY MATTERS PERTAINING TO THIS CONTRACT AND THE TRANSACTION
CONTEMPLATED HEREBY. IN CONNECTION WITH THE WAIVER SET FORTH IN THIS PARAGRAPH,
PURCHASER STATES, ADOPTS, ACKNOWLEDGES, AND REPRESENTS THE FOLLOWING: PURCHASER
WAIVES ITS RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT,
SECTION 17.41 ET SEQ., TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED, AND ANY
SUCCESSOR STATUTE. AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION,
PURCHASER VOLUNTARILY CONSENTS TO THIS WAIVER.

 

21. CONDEMNATION: If, prior to Closing, the Property becomes subject to a taking
by virtue of eminent domain, to any extent whatsoever, which shall include but
not be limited to the filing of a lawsuit or receipt of notice that a
condemnation is proposed or pending, Purchaser may, at its option, terminate
this Contract by written notice to Seller, whereupon the Earnest Money shall be
refunded to Purchaser, except for $100.00 which shall be delivered to Seller as
independent consideration for this Contract. If this Contract is not so
terminated, any award in condemnation shall, at the Purchaser’s election, become
the property of Seller and reduce the Purchase Price by the same amount or shall
become the property of Purchaser and the Purchase Price shall not be reduced.
Seller shall execute any and all required documents and assignments to effect
the provisions of the foregoing sentence. Seller agrees to immediately notify
Purchaser of any eminent domain proceedings threatened or pending.

 

16



--------------------------------------------------------------------------------

22. CASUALTY LOSS: Notwithstanding the provisions of Section 5.007 of the Texas
Property Code, in the event that all or any “substantial portion” of the
Property shall be damaged or destroyed by fire or other casualty after the
Effective Date and before the Closing, Purchaser may, at its option, terminate
this Contract by written notice thereof to Seller within ten (10) days after
Seller notifies Purchaser of the casualty, in which event Purchaser shall
receive an immediate refund of the Earnest Money together with all accrued
interest thereon, with the exception of $100.00 which shall be delivered to
Seller as independent consideration for this Contract. In the event Purchaser
does not terminate this Contract as described above, Seller shall deliver to
Purchaser at the Closing any insurance proceeds received by Seller attributable
to the Property from such casualty, together with an amount equal to the
deductibles, if any, applicable to such loss under the insurance policies, and
assign to Purchaser all of Seller’s rights to receive any further payments under
said insurance policies, and there shall be no reduction in the Purchase Price.
If the casualty loss does not involve a “substantial portion” of the Property,
as defined herein, then neither party shall be entitled to terminate this
Contract as a result thereof, and Seller shall deliver to Purchaser at the
Closing any insurance proceeds received by Seller attributable to the Property
from such casualty, together with an amount equal to the deductibles, if any,
applicable to such loss under the insurance policies, and assign to Purchaser
all of Seller’s rights to receive any further payments under said insurance
policies, and there shall be no reduction in the Purchase Price.

For purposes of the foregoing paragraph, “substantial portion” of the Property
shall be deemed to mean any casualty loss which is equal to or greater than
(a) $100,000.00 or (b) 10% of the aggregate gross number of square feet
contained in the Units.

 

23. UTILITIES: It shall be Purchaser’s responsibility to transfer utility
service for the Property as of the Closing Date. Seller shall be entitled to a
return of all deposits made by it with any company providing utility service.

 

24. MISCELLANEOUS:

 

  A.

Any notice required or permitted to be delivered hereunder may be given by
personal delivery to the party entitled thereto, by facsimile transmission, by
any courier service which guarantees overnight, receipted delivery, or sent by
United States mail, postage prepaid, certified mail, return receipt requested,
addressed to Seller or Purchaser, as the case may be, at the address set forth
below the signature of such party or at such other address for a party as it may
specify in writing to the other party from time to time. Any notice given to the
proper address will be deemed to have been received on the earlier of (i) actual
receipt, (ii) the first business day following deposit with an overnight courier
service which guarantees

 

17



--------------------------------------------------------------------------------

 

receipted delivery (iii) four days after deposit in the U.S. Mail or (iv) eight
days after deposit with any foreign mail service. If an attempt to give notice
by facsimile transmission fails because of any problem with the recipient’s
designated facsimile number or facsimile equipment, such notice will
nevertheless be considered to have been received at the time such transmission
was attempted if it is also sent that day by a commercially recognized overnight
courier service to the recipient for receipt on the following day. Any notice
under Section 10 of this Contract, if sent by facsimile transmission, will be
deemed to be received upon Purchaser’s receipt of confirmation on its machine of
receipt and may be sent by Purchaser’s counsel.

 

  B. This Contract shall be construed under and in accordance with the laws of
the State of Texas, and all obligations of the parties created hereunder are
performable in Travis County, Texas.

 

  C. This Contract shall be binding upon and inure to the benefit of the parties
hereto and, subject to the provisions of Section 25 hereof, their respective
heirs, executors, administrators, legal representatives, successors, and
assigns.

 

  D. In case any one or more of the provisions contained in this Contract shall
for any reason be held to be invalid, illegal, and unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision hereof, and this Contract shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

  E. Except as expressly stated in this Contract, all of the representations,
warranties, covenants, and agreements of the parties shall expire at the Closing
and shall be merged therein.

 

  F. This Contract constitutes the sole and only agreement of the parties hereto
relating to the purchase and sale of the Property and supersedes any prior
understandings or written or oral agreements between the parties respecting the
within subject matter and cannot be changed except by their written consent.

 

  G. Time is of the essence in this Contract.

 

  H. Words of any gender used in this Contract shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, and vice versa, unless the context requires otherwise.

 

  I.

The terms and provisions of this Contract represent the results of negotiations
between Seller and Purchaser, each of which has been represented by counsel of
its own selection, and neither of which has acted under duress or compulsion
whether

 

18



--------------------------------------------------------------------------------

 

legal, economic or otherwise. Consequently, the terms and provisions of this
Contract shall be interpreted and construed in accordance with their usual and
customary meanings, and Purchaser and Seller hereby expressly waive and
disclaim, in connection with the interpretation and construction of this
Contract, any rule of law or procedure requiring otherwise, including, without
limitation, any rule of law to the effect that ambiguous or conflicting terms or
provisions contained herein shall be interpreted or construed against the
parties whose attorneys prepared this Contract or any earlier draft hereof.

 

  J. The captions used in this contract are for reference only and shall not
modify or affect this Contract in any manner whatsoever.

 

  K. Purchaser and Seller hereby consent that venue of any action brought under
this Contract shall be in Travis County, Texas, provided that venue of such
action is legally proper in Travis County, Texas.

 

  L. Any party to this Contract who is the prevailing party in any legal
proceeding against any other party brought under or with relation to this
Contract or transaction shall be additionally entitled to recover court costs
and reasonable attorney’s fees from the non-prevailing party.

 

  M. If any deadline, date or time for performance of any obligation hereunder
falls on a Saturday, Sunday, legal holiday or day in which banks in Austin,
Texas are closed for the normal conduct of business, then such deadline, date or
time for performance shall be automatically extended to the first day which is
not a Saturday, Sunday, legal holiday or day when banks in Austin, Texas are
closed for the normal conduct of business.

 

25. ASSIGNMENT: Purchaser may not assign this Contract without the prior written
consent of Seller, provided, however, that Purchaser may assign this Contract to
an affiliated entity of Purchaser that controls, is controlled by, or is under
common control with, Purchaser, if the assignee assumes all of Purchaser’s
obligations under this Contract in writing and Purchaser promptly delivers to
Seller a fully executed copy of said assignment.

 

26. SECTION 1031 EXCHANGE: Purchaser and Seller each agree to cooperate with one
another in connection with any efforts to close this sale in accordance with the
provisions of the rules, regulations and requirements of Section 1031 of the
Code (as defined in Section 20G hereof) and thereby to obtain the tax benefits
of such Code provision; provided, however, that (i) no delay or extension of the
Closing Date or any other time period for performance set forth herein shall be
implied by such requirement of cooperation, and (ii) neither party shall incur
or be required to pay any costs or expenses or to undertake any liability or
exposure to liability as a result of the other’s Section 1031 tax deferred
exchange activities.

 

19



--------------------------------------------------------------------------------

27. LEASING CONTINGENCY TO CLOSING: Affiliates of Seller and Purchaser are
negotiating a lease of approximately 50,000 square feet in the “Davis Springs”
mixed-use development owned by an affiliate of Purchaser, with the affiliate of
Seller as the tenant and the affiliate of Purchaser as the Landlord (the
“Lease”). Each party hereby agrees to cause its affiliate to execute the Lease,
once mutually negotiated, and deliver the same to the affiliate of the other
party prior to the expiration of the Feasibility Period. If, for whatever
reason, the Lease is not executed and delivered by both parties prior to
Closing, this Contract shall automatically terminate and the Earnest Money, less
the $100.00 independent consideration, shall be delivered to the Purchaser. Each
party also hereby agrees that the Lease shall provide that the same shall be
terminated and of no force or effect if Purchaser fails or refuses to consummate
the purchase of the Property anticipated by this Contract for any reason other
than a Seller default.

 

28. REPRESENTATIONS AND WARRANTIES OF PURCHASER: Purchaser hereby represents and
warrants to Seller that as of the Effective Date and at Closing:

 

  A. The individual executing this Contract on behalf of Purchaser has the power
and authority legally necessary to enter into this Contract and to bind
Purchaser, to execute and deliver the closing documents and to purchase the
Property from Seller in accordance with the terms of this Contract; and

 

  B. Purchaser has the power and authority legally necessary to enter into this
Contract, execute and deliver the closing documents and purchase the Property
from Seller in accordance with the terms of this Contract.

 

29. ESTOPPEL CERTIFICATE: Seller shall exercise reasonable, good faith efforts
to obtain and deliver to Purchaser an Estoppel Certificate executed by APS in
the form attached hereto as Exhibit “F”. Seller shall deliver a copy of such
Estoppel Certificate to Purchaser for Purchaser’s review promptly upon receipt
by Seller from such tenant. If the tenant alters the form of such Estoppel
Certificate in any material way, or if any of the Estoppel Certificate as
executed by the tenant does not conform to the provisions of the APS Lease, such
change(s) or inconsistenc(y)(ies) must be approved by Purchaser. Purchaser shall
exercise its reasonable, good-faith efforts to communicate to Seller any
objections which Purchaser may have to the Estoppel Certificate as promptly as
possible after receipt by Purchaser, and in any event, not later than three
(3) days after receipt by Purchaser. If Purchaser objects to the Estoppel
Certificate, Seller will have until Closing to cure such objection(s). If Seller
fails to cure such objection(s) prior to the Closing, Purchaser, as Purchaser’s
sole and exclusive remedy, shall have the right to either terminate this
Contract or to waive the objections. In the event Purchaser fails to object to
the Estoppel Certificate prior to the end of the aforesaid three (3) day period,
Purchaser shall be deemed to have waived any objections to such Estoppel
Certificate.

 

20



--------------------------------------------------------------------------------

30. EFFECTIVE DATE: The “Effective Date” of this Contract shall be the date on
which a fully executed counterpart hereof is delivered to the Title Company. If
the Effective Date does not occur on or before April 4, 2008, this Contract and
any offer evidenced hereby shall be null and void.

EXECUTED to be effective on the Effective Date.

 

SELLER: HEALTHTRONICS, INC., a Georgia corporation By:  

/s/ James Whittenburg

  James Whittenburg, Chief Executive Officer

Date:  

 

Attn: Mr. Ross Goolsby, Chief Financial Officer 1301 Capital of Texas Highway,
Suite 200B Austin, Texas 78746 (512) 314-4554 Telephone (512) 314-4305 FAX With
a copy to: Strasburger & Price, LLP Attn: Mr. James T. Cameron 600 Congress
Avenue, Suite 1600 Austin, Texas 78701 (512) 499-3600 Telephone (512) 499-3660
FAX

 

21



--------------------------------------------------------------------------------

PURCHASER: HPI ACQUISITION COMPANY, LLC, a Texas limited liability company By:  

 

Name:  

 

Title:  

 

By:  

/s/ Sam J. Houston

  Sam J. Houston, Division Director – Office Division Date:  

 

Attn: Mr. Sam J. Houston 3600 N. Capital of Texas Hwy, Bldg. B, Suite 250
Austin, Texas 78746 (512) 835-4455 Telephone (512) 835-1222 FAX With a copy to:
David P. Crist 7200 MoPac Expressway N. Suite 440 Austin, Texas 78731 (512)
794-8566 Telephone (512) 346-5426 FAX

 

22



--------------------------------------------------------------------------------

ATTACH:

Exhibit “A” - Property Description

Exhibit “A-1” - List of Certain Submission Items

Exhibit “B” - Condominium Warranty Deed

Exhibit “C” - Bill of Sale

Exhibit “D” - Assignment and Assumption of Operating Agreements

Exhibit “E” - Assignment of Warranties and Guarantees

Exhibit “F” - Estoppel Certificate

 

23



--------------------------------------------------------------------------------

EXHIBIT “A”

Property Description



--------------------------------------------------------------------------------

EXHIBIT “A-1”

List of Certain Submission Items

(Section 8.B.)

 

25



--------------------------------------------------------------------------------

EXHIBIT “B”

CONDOMINIUM WARRANTY DEED

(WITH VENDOR’S LIEN)

 

THE STATE OF TEXAS    §          §       KNOW ALL MEN BY THESE PRESENTS: COUNTY
OF TRAVIS    §      

That HEALTHTRONICS, INC., a Georgia corporation, acting herein by and through
its duly authorized officer (“Grantor”), for the consideration hereinafter
stated paid and secured to be paid by                             , a Texas
                             (“Grantee” whether one or more), in the manner
hereinafter stated, has GRANTED, SOLD AND CONVEYED, and by these presents does
GRANT, SELL AND CONVEY, unto Grantee, subject to and upon the covenants,
restrictions, limitations, conditions and other matters hereinbelow stated, the
following described property located in Travis County, Texas, to wit:

Condominium Unit No.              (the “Unit”), in the Capital View Center
Condominiums (the “Project”), a condominium project more fully described in the
Declaration of Condominium Regime for Capital View Center Condominiums recorded
under Document No.             , Official Public Records of Travis County, Texas
(the “Declaration”), including: (a) an undivided interest in the General Common
Elements; and (b) any Limited Common Elements assigned to the Unit, all as
described in the Declaration (the “Condominium”), together with all of the
rights and privileges granted to condominium owners in the Declaration, to which
Declaration reference is here made for a full and complete description of the
Condominium and rights. The Condominium and other rights herein described are
hereinafter collectively referred to as the “Property”.

This grant and conveyance is made and accepted subject to:

(1) The provisions of the Texas Uniform Condominium Act, hereinafter called
“Act”, which Act is incorporated herein and made a part hereof by reference for
all purposes;

(2) The provisions, covenants, restrictions, easements, limitations and
conditions contained and set out in the Declaration as the same may be lawfully
amended from time to time;

(3) The Certificate of Formation and Bylaws of                             ,
Inc. or its successors or assigns (“Association”), as the same may be lawfully
amended from time to time (the “Articles and Bylaws”), which Articles and Bylaws
are incorporated herein and made a part hereof for all purposes;

(4) The liens securing payment of ad valorem taxes for the current and all
subsequent years;

 

26



--------------------------------------------------------------------------------

(5) All items of record in Travis County, Texas, or which are otherwise
affecting the Property, which are listed on Exhibit “A” attached hereto.

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, unto Grantee, Grantee’s successors
and assigns, forever; and Grantor does hereby bind Grantor and Grantor’s
successors and assigns to WARRANT AND FOREVER DEFEND all and singular the
Property unto Grantee, Grantee’s successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof, by,
through, or under Grantor, but not otherwise, except, however, that this
conveyance is made subject to those exceptions and obligations of Grantee
hereinbefore stated in this Deed.

The sum of                              and No/100 ($            ) Dollars has
been paid to Grantee in cash by                              (hereinafter called
“Mortgagee”), at the special instance and request of Grantee, and upon the
express promise of Grantee to pay to Mortgagee the said sum of $            ,
with interest thereon, as evidenced by a certain promissory note of even date
herewith (the “Note”), executed by Grantee payable to the order of Mortgagee, in
the principal sum of $            , bearing interest at the rate therein
provided, which said note is secured, in addition to the Vendor’s Lien herein
retained, by a Deed of Trust and Security Agreement of even date herewith upon
and covering the above-described Property, executed by Grantee to
                             trustee for the benefit of Mortgagee.

To secure payment of the Note, a Vendor’s Lien and Superior Title are retained
against the above-described Property until said Note and all interest thereon is
fully paid and satisfied according to its face, tenor, effect and reading, and
Grantor, for value received from Mortgagee, as recited above, does hereby
TRANSFER, ASSIGN, and SET OVER, unto Mortgagee, its successors and assigns, the
said Vendor’s Lien retained to secure the Note, together with the Superior Title
remaining in Grantor

 

Grantee’s address:  

 

 

[Grantor Signature and Acknowledgment Follow].

 

27



--------------------------------------------------------------------------------

Executed this the          day of                     , 2008.

 

HEALTHTRONICS, INC., a Georgia corporation

By:

 

 

Name:

 

 

Title:

 

 

 

THE STATE OF                                           §                        
    § COUNTY OF                                                
§                        

BEFORE ME, the undersigned Notary Public, on this day personally appeared
                            ,                              of Healthtronics,
Inc. a Georgia corporation, known to me to be the person and officer whose name
is subscribed to the foregoing instrument and acknowledged to me that he
executed the same for the purposes and consideration therein expressed on behalf
of said corporation.

 

 

Notary Public in and for the State of  

 



--------------------------------------------------------------------------------

EXHIBIT “A” TO CONDOMINIUM WARRANTY DEED

PERMITTED EXCEPTIONS



--------------------------------------------------------------------------------

EXHIBIT “C”

BILL OF SALE

 

STATE OF TEXAS    §          §       KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF                         §      

THIS BILL OF SALE (this “Bill of Sale”), is executed and delivered on the
         day of                     , 200  , by                             
(“Seller”), to and in favor of                              (“Purchaser”).

RECITALS

Purchaser and Seller have previously executed that certain Earnest Money
Contract — Commercial Improved Property (Office Condominiums) dated
                    , 2008 (the “Contract”) for the purchase and sale of the
real property and improvements located at                      in
                    , Texas, more particularly described as follows (the “Real
Property”):

Concurrently with the execution and delivery of this Bill of Sale, Seller has
conveyed the Property to Purchaser, by Condominium Warranty Deed, pursuant to
and under the terms and conditions of the Contract.

In connection with such conveyance, and in accordance with the further terms and
conditions of the Contract, Seller desires to transfer and convey to Purchaser
and Purchaser desires to accept from Seller, all of Seller’s right, title and
interest in and to (i) all personal property located on the Real Property and
the improvements thereon, including all carpets, window treatments, blinds,
drapes, appliances, furniture and other furnishings, keys and locks, maintenance
equipment and tools and all other machinery, equipment, fixtures and other
personal property of every kind and character, including but not limited to
light fixtures, sheetrock, doors, and any other building materials located on
the Real Property and intended to be installed for tenant finish out, and all
accessories and additions thereto, and (ii) all plans and specifications, site
plans, surveys, soil and substrata studies, architectural drawings, engineering
plans and studies, floor plans, landscape plans and other plans or studies of
any kind which relate to the Real Property or the Improvements, and (iii) all
building permits, certificates of occupancy, utility commitments, licenses or
permits and other property or rights relating to the operation, ownership,
construction, repair or maintenance of the improvements (the “Personal
Property”);



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which is
hereby confessed and acknowledged, Seller does hereby GRANT, CONVEY, SET OVER
and ASSIGN unto Purchaser all of the right, title and interest of Seller in and
to the Personal Property.

IN WITNESS WHEREOF, Seller and Purchaser have caused this Bill of Sale to be
executed effective as of the date first above written.

 

SELLER: By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “D”

ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS

 

STATE OF TEXAS    §          §       KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF                         §      

THIS ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS (this “Agreement”), is
executed and delivered on the          day of                     , 200  , by
                             (“Assignor”), to and in favor of
                             (“Assignee”).

RECITALS

Concurrently with the execution and delivery of this Agreement, Assignor has
conveyed to Assignee, by Condominium Warranty Deed, the tract of land in
                     County, Texas which is located at                      in
                    , Texas, more particularly described as follows (the “Real
Property”):

In connection with such conveyance, Assignor desires to transfer and convey to
Assignee and Assignee desires to accept from Assignor, all of Assignor’s right,
title and interest in and to the service, maintenance and operating contracts
and agreements relating to the Real Property listed on Exhibit “A” attached
hereto (the “Contracts”).

AGREEMENTS

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars and other
good and valuable consideration, the receipt and sufficiency of which is hereby
confessed and acknowledged, Assignor does hereby GRANT, CONVEY, SET OVER and
ASSIGN unto Assignee all of Assignor’s right, title and interest in and to the
Contracts.

Assignor hereby agrees to indemnify, defend and hold Assignee harmless from any
and all obligations, debts and liabilities of Assignor under the Contracts
accruing prior to the date hereof and during the time in which Assignor owned
any interest in the Property.

By the acceptance hereof Assignee assumes and agrees to keep and perform the
obligations of Assignor under the Contracts accruing from and after the date
hereof. Assignee hereby agrees to indemnify, defend and hold Assignor harmless
from any and all obligations, debts and liabilities of Assignee under the
Contracts accruing on and after the date hereof.



--------------------------------------------------------------------------------

All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors and assigns.

IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed effective as of the date first above written.

 

ASSIGNOR: By:  

 

Name:  

 

Title:  

 

ASSIGNEE:

 

ATTACH:

EXHIBIT “A” - List of Contracts



--------------------------------------------------------------------------------

EXHIBIT “A” to Assignment and Assumption of Operating Agreements

Attach List of Operating Agreements to be assumed



--------------------------------------------------------------------------------

EXHIBIT “E”

ASSIGNMENT OF WARRANTIES, GUARANTEES AND GENERAL INTANGIBLES

 

STATE OF TEXAS    §          §       KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF                         §      

THIS ASSIGNMENT OF WARRANTIES, GUARANTIES AND GENERAL INTANGIBLES (this
“Assignment”), is executed and delivered on the          day of
                    , 200  , by                              (“Assignor”), to
and in favor of                              (“Assignee”).

RECITALS

Concurrently with the execution and delivery of this Assignment, Assignor has
conveyed to Assignee, by Condominium Warranty Deed, the tract of land in
                     County, Texas which is located at
                             in                             , Texas, more
particularly described as follows (the “Real Property”):

In connection with such conveyance, Assignor desires to transfer and convey to
Assignee and Assignee desires to accept from Assignor, all of Assignor’s right,
title and interest in and to all builder’s, contractor’s, manufacturer’s and
supplier’s warranties and guarantees, if any (the “Warranties and Guarantees”),
and all general intangibles and contract rights, leases goodwill, site plans,
permits, approvals, licenses, telephone exchanges (to the extent the same are
specific to the improvements) and all other intangibles of any kind, type or
nature whatsoever which relate to the Real Property (the “Intangibles”).

AGREEMENTS

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars and other
good and valuable consideration, the receipt and sufficiency of which is hereby
confessed and acknowledged, Assignor does hereby GRANT, CONVEY, SET OVER and
ASSIGN unto Assignee all of Assignor’s right, title and interest in and to the
Warranties and Guarantees and the Intangibles.

IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed effective
as of the date first above written.



--------------------------------------------------------------------------------

ASSIGNOR: By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “C”

ESTOPPEL CERTIFICATE

The purpose of this certificate is to confirm the current status of matters
relating to the Lease described below. It is for the benefit of the owner or
prospective purchaser or mortgagee of the Building in which the Leased Premises
are located.

(1) The undersigned is the Lessee or Tenant under a lease agreement between
                            , as Lessor (together with the successors in
interest of said Lessor in and to the Building, “Landlord”), and
                            , as Tenant, dated                     ,         ,
covering the premises consisting of approximately          square feet of space
(the “Leased Premises”) in the building located at 9171 capital of Texas
Highway, Austin, Texas (the “Building”). A copy of the fully executed lease
agreement and all amendments or modifications thereto, if any (collectively, the
“Lease”), are attached hereto. There are no other modifications or amendments to
the Lease.

(2) There are no unfulfilled written or oral promises, representations or
warranties by the Landlord.

(3) There are no subleases of the Leased Premises or any portion thereof, except
as follows: ___________________________________________________________.

(4) The Lease is in good standing and in full force and effect. Landlord is not
in default under the Lease. Tenant agrees to give notice of any Landlord default
to any purchaser or lender making written request to Tenant for the same.

(5) Except for rents (if any) which may be due under the Lease for the current
month, there are no rents or other charges which have been prepaid to Landlord
under the Lease other than the following:

 

 

 

 

  .

(6) The amount of security deposit currently posted by Tenant with Landlord is
$             in the form of (            ) cash, or (            ) an
irrevocable, unconditional letter of credit issued by
                             in favor of                             , as
Landlord, which is still valid.

(7) Tenant acknowledges that the space being leased consists of
                     rentable square feet, that the improvements to be
constructed by Landlord, if any, in the Leased Premises have been satisfactorily
completed, that the Leased Premises have been accepted by Tenant, that Tenant
now occupies the Leased Premised, and that the commencement date for the term of
the Lease was                     ,         , and the expiration date of the
term of the Lease is                             .

(8) There are no rentals or other charges under the Lease which are due and
unpaid. Rentals are fully paid (if required by the Lease) through the last day
of the month in which this Estoppel Certificate has been executed.



--------------------------------------------------------------------------------

(9) Tenant has no known offsets or credits against rentals or other charges
under the Lease except as expressly provided by the terms of the Lease. Tenant
has no known right of recission of the Lease or any defense to Tenant’s future
obligations to pay the specified rentals and other charges under the Lease at
the times and in accordance with the Lease terms. Tenant has not received any
concession (rental or otherwise) or similar compensation not expressed in the
Lease.

(10) Tenant has no options or rights of refusal regarding (i) the purchase of
the Building in which the Leased Premises are a part or (ii) the leasing of the
Leased Premises or additional space in the Building, other than as set out in
the Lease.

(11) Tenant has no rights to extend or renew this Lease other than:
                        .

(12) Tenant acknowledges that this Estoppel Certificate and the statements
therein may be conclusively relied upon by Landlord and by any prospective
purchaser or lien holder of the Leased Premises.

(13) This agreement shall be binding upon and shall inure to the benefit of the
Landlord, any present or future mortgagee, any prospective purchaser or master
Lessee of the Building, and their successors and assigns.

EXECUTED this          day of                     , 2008.

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO EARNEST MONEY CONTRACT—COMMERICAL

IMPROVED PROPERTY (OFFICE CONDOMINIUMS)

This FIRST AMENDMENT TO EARNEST MONEY CONTRACT—COMMERCIAL IMPROVED PROPERTY
(OFFICE CONDOMINIUMS) (this “Amendment”) is entered into effective as of
April 15, 2008 by and between HEALTHTRONICS, INC., a Georgia corporation
(“Original Seller”), HEALTHTRONICS GROUP, L.P., a Delaware limited partnership,
f/k/a Prime Medical Management, L.P. (“Seller”), and HPI ACQUISITION COMPANY,
LLC, a Texas limited liability company (“Purchaser”).

A. Purchaser and Original Seller are parties to that certain Earnest Money
Contract—Commercial Improved Property (Office Condominiums) dated effective
April 1, 2008, (the “Contract”), for the purchase and sale of condominium units
located at 1301 Capital of Texas Hwy. South, in the City of Westlake Hills,
Travis County, Texas, as more particularly described in the Contract (the
“Property”).

B. Seller and Purchaser wish to amend the Contract as set forth herein.

NOW, THEREFORE, in consideration of the premises and for Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby confessed and acknowledged, Seller and Purchaser hereby agree
as follows:

1. Seller Entity. Original Seller was incorrectly identified as the “Seller” in
the Contract. The actual holder of fee simple title to the Property is
Healthtronics Group, L.P., a Delaware limited partnership, f/k/a Prime Medical
Management, L.P. All references to “Seller” in the Contract are hereby amended
to mean Healthtronics Group, L.P., a Delaware limited partnership, f/k/a Prime
Medical Management, L.P.

2. Property Description. In referring to the Property, all references in the
Contract to “Austin” or the “City of Austin,” are hereby amended to be to
“Westlake Hills” or the “City of Westlake Hills,” as the context requires.
Exhibit “A” attached to the Contract is hereby replaced with Exhibit “A”
attached to this Amendment.

The reference in Section 2.A. of the Contract to “Condominium Unit Nos. 201 and
202, Building B and Unit Nos., 100, 200 and 300, Building C” is hereby amended
to be “Condominium Units 1-B-2 and 2-B-2, Building B and Units 1-C-1, 2-C-1,
3-C-1, 1-C-2 and 1-C-3, Building C.”

3. List of Submission Items. The letter attached to this Amendment as Exhibit
“A-1” is hereby inserted as Exhibit “A-1” to the Contract.

4. Counterparts. This Amendment may be executed in several counterparts and all
counterparts so executed shall together be deemed to constitute one final
agreement as if signed by all parties hereto and all counterparts shall be
deemed to be an original.

 

39



--------------------------------------------------------------------------------

Any signature page of this Amendment may be detached from any counterpart of
this Amendment and reattached to any other counterpart of this Amendment
identical in form hereto but having attached to it one or more additional
signature pages. Furthermore, the undersigned agree that transmission of this
Amendment by telecopy shall be deemed transmission of the original Amendment for
all purposes.

5. Other Terms. All other terms conditions and provisions of the Contract are
hereby ratified and confirmed and remain in full force and effect as of the date
thereof except as expressly modified hereby.

6. Capitalized Terms. All capitalized terms set forth herein shall have the
meanings ascribed to them in the Contract unless specifically defined herein.

EXECUTED as to be effective as of the date first written above.

 

ORIGINAL SELLER: HEALTHTRONICS, INC., a Georgia corporation By:  

 

Name:  

 

Title:  

 

SELLER: HEALTHTRONICS GROUP, L.P., a Delaware limited partnership, f/k/a Prime
Medical Management, L.P. By:   Prime Medical Operating, Inc., a Delaware
corporation, general partner By:  

 

Name:  

 

Title:  

 

 

40



--------------------------------------------------------------------------------

PURCHASER: HPI ACQUISITION COMPANY, LLC, a Texas limited liability company By:  

 

Name:  

 

Title:  

 

By:  

/s/ Sam J. Houston

  Sam J. Houston, Division Director – Office Division

 

41



--------------------------------------------------------------------------------

EXHIBIT “A”

Property Description

 

Tract 1:    Units 1-B-2 and 2-B-2, Building B, CAPITAL VIEW CENTER CONDOMINIUMS,
a condominium project in Travis County, Texas; together with the limited common
elements and an undivided percent interest in and to the general common
elements, according to the Declaration of Condominium and plats and exhibits
attached thereto of record in Volume 8374, Page 1616, Volume 10569, Page 483,
Volume 11394, Page 683, Volume 12416, Page 328, Real Property Records of Travis
County, Texas. Tract 2:    Units 1-C-1, 2-C-1, 3-C-1, 1-C-2 and 1-C-3, Building
C, CAPITAL VIEW CENTER CONDOMINIUMS, a condominium project in Travis County,
Texas; together with the limited common elements and an undivided percent
interest in and to the general common elements, according to the Declaration of
Condominium and plats and exhibits attached thereto of record in Volume 8374,
Page 1616, Volume 10569, Page 483, Volume 11394, Page 683, Volume 12416, Page
328, Real Property Records of Travis County, Texas.

 

42



--------------------------------------------------------------------------------

EXHIBIT “A-1”

List of Certain Submission Items

(Section 8.B.)

 

43



--------------------------------------------------------------------------------

SECOND AMENDMENT TO EARNEST MONEY CONTRACT—COMMERICAL

IMPROVED PROPERTY (OFFICE CONDOMINIUMS)

This SECOND AMENDMENT TO EARNEST MONEY CONTRACT—COMMERCIAL IMPROVED PROPERTY
(OFFICE CONDOMINIUMS) (this “Amendment”) is entered into effective as of May 12,
2008 by and between HEALTHTRONICS GROUP, L.P., a Delaware limited partnership,
f/k/a Prime Medical Management, L.P. (“Seller”), and HPI ACQUISITION COMPANY,
LLC, a Texas limited liability company (“Purchaser”).

A. Purchaser and Seller (per the First Amendment, defined hereinafter) are
parties to that certain Earnest Money Contract—Commercial Improved Property
(Office Condominiums) dated effective April 1, 2008, (as amended, the
“Contract”), for the purchase and sale of condominium units located at 1301
Capital of Texas Hwy. South, in the City of Westlake Hills, Travis County,
Texas, as more particularly described in the Contract (the “Property”).

B. Seller, Purchaser and the Original Seller (as that term is defined in the
First Amendment) entered into that certain First Amendment to Earnest Money
Contract—Commercial Improved Property (Office Condominiums) dated April 15, 2008
(the “First Amendment”) which, among other things, corrected the Seller entity
and description of the Property; and

C. Seller and Purchaser wish to further amend the Contract as set forth herein.

NOW, THEREFORE, in consideration of the premises and for Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby confessed and acknowledged, Seller and Purchaser hereby agree
as follows:

1. Purchase Price. The Purchase Price set forth in Section 3 of the Contract is
hereby amended to be SIX MILLION SEVEN HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($6,750,000.00).

2. ADA Compliance. Purchaser acknowledges that the Property might not be in
compliance with the Americans with Disabilities Act (“ADA”) and other similar
state and local laws. Purchaser hereby accepts, and by closing the transaction
contemplated by the Contract, will accept the Property subject to any such
non-compliance. Any non-compliance of the Property with the ADA and other
similar state and local laws will not constitute a default by Seller under the
Contract and will not be a breach of any representation or warranty by Seller.
This paragraph shall survive Closing.

3. Counterparts. This Amendment may be executed in several counterparts and all
counterparts so executed shall together be deemed to constitute one final
agreement as if signed by all parties hereto and all counterparts shall be
deemed to be an original. Any signature page of this Amendment may be detached
from any counterpart of this Amendment and reattached to any other

 

44



--------------------------------------------------------------------------------

counterpart of this Amendment identical in form hereto but having attached to it
one or more additional signature pages. Furthermore, the undersigned agree that
transmission of this Amendment by telecopy shall be deemed transmission of the
original Amendment for all purposes.

4. Other Terms. All other terms conditions and provisions of the Contract are
hereby ratified and confirmed and remain in full force and effect as of the date
thereof except as expressly modified hereby.

5. Capitalized Terms. All capitalized terms set forth herein shall have the
meanings ascribed to them in the Contract unless specifically defined herein.

EXECUTED as to be effective as of the date first written above.

 

45



--------------------------------------------------------------------------------

SELLER: HEALTHTRONICS GROUP, L.P., a Delaware limited partnership, f/k/a Prime
Medical Management, L.P. By:   Prime Medical Operating, Inc., a Delaware
corporation, general partner By:  

 

Name:  

 

Title:  

 

PURCHASER: HPI ACQUISITION COMPANY, LLC, a Texas limited liability company By:  

 

Name:  

 

Title:  

 

By:  

/s/ Sam J. Houston

  Sam J. Houston, Division Director – Office Division

 

46